DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuda (JP61-239682, hereinafter Fuda).
Regarding claim 1, Fuda discloses a multi-layer piezoelectric ceramic component (Figs. 1-3), comprising: a piezoelectric ceramic body (11) 5having a cuboid shape in which a length is larger than a width and the width is larger than a thickness, having an upper surface and a lower surface facing each other in a thickness direction, a first end 10surface and a second end surface facing each other in a length direction, and a pair of side surfaces facing each other in a width direction, and including a first region on a side of the upper surface in the thickness direction and a second 15region on a side of the lower surface in the thickness direction; first internal electrodes (12-1) that are formed in the first region and are drawn to the first end surface; second internal electrodes (12-2) that are formed in the 20second region and are drawn to the first end surface; third internal electrodes (12-3) that are formed in the first region and the second region and are drawn to the second end surface, the third internal electrodes being laminated alternately with the first internal 25electrodes in the first region at predetermined distances from the respective first internal electrodes in the thickness direction and being laminated 51alternately with the second internal electrodes in the second region at predetermined distances from the respective second internal electrodes in the thickness direction;  5a first terminal electrode (13b) that is formed on the first end surface and is electrically connected to the first internal electrodes; a second terminal electrode (13c)  that is formed on the first end surface, is electrically insulated from the 10first terminal electrode, and is electrically connected to the second internal electrodes; and a third terminal electrode (13a) that is formed on the second end surface and is electrically connected to the third internal electrodes, 15the first internal electrodes, the second internal electrodes, and the third internal electrodes each having a width equal to a distance between the pair of side surfaces (see Fig. 3, where the electrode layer covers the width distance between the side surfaces).
Regarding claim 2, please refer to the electrode arrangement shown in Fig. 1.
Regarding claim 5, similar to what was discussed above, Fuda discloses a piezoelectric device comprising a vibration member and a multi-layer piezoelectric ceramic component (Figs. 1-3), comprising: a piezoelectric ceramic body (11) 5having a cuboid shape in which a length is larger than a width and the width is larger than a thickness, having an upper surface and a lower surface facing each other in a thickness direction, a first end 10surface and a second end surface facing each other in a length direction, and a pair of side surfaces facing each other in a width direction, and including a first region on a side of the upper surface in the thickness direction and a second 15region on a side of the lower surface in the thickness direction; first internal electrodes (12-1) that are formed in the first region and are drawn to the first end surface; second internal electrodes (12-2) that are formed in the 20second region and are drawn to the first end surface; third internal electrodes (12-3) that are formed in the first region and the second region and are drawn to the second end surface, the third internal electrodes being laminated alternately with the first internal 25electrodes in the first region at predetermined distances from the respective first internal electrodes in the thickness direction and being laminated 51alternately with the second internal electrodes in the second region at predetermined distances from the respective second internal electrodes in the thickness direction;  5a first terminal electrode (13b) that is formed on the first end surface and is electrically connected to the first internal electrodes; a second terminal electrode (13c)  that is formed on the first end surface, is electrically insulated from the 10first terminal electrode, and is electrically connected to the second internal electrodes; and a third terminal electrode (13a) that is formed on the second end surface and is electrically connected to the third internal electrodes, 15the first internal electrodes, the second internal electrodes, and the third internal electrodes each having a width equal to a distance between the pair of side surfaces (see Fig. 3, where the electrode layer covers the width distance between the side surfaces).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fuda in view of Nishimura (JP2007-150200).
Regarding claims 3 and 4, Fuda discloses the invention as explained above, but fails to disclose the side surfaces of the stack covered with an insulating film made of a resin material. Nishimura discloses a piezoelectric actuator with the side surfaces covered in an insulating resin layer (110). The purpose of layer 110 in Nishimura is to protect the actuator from environmental factors. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed  to protect the piezoelectric actuator from the environment by coating the stack with an insulating resin layer as disclosed by Nishimura.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837